Citation Nr: 0117802	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-25 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for otitis media in the 
right ear based on clear and unmistakable error in a rating 
decision of October 21, 1952.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis media in the right ear.  

3.  Entitlement to service connection for hearing loss in the 
right ear.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from April 12 to 21, 1943, 
and from September 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied the benefits claimed on the 
title page of this decision.  

The issue of entitlement to service connection for hearing 
loss in the right ear is considered in the remand portion of 
this decision.



FINDINGS OF FACT

1.  A rating decision dated in October 1952 denied service 
connection for otitis media in the right ear.  

2.  The veteran and his representative were notified of this 
decision later the same month, but an appeal of the 
determination was not filed.  

3.  There was a tenable basis in the record for the RO in 
October 1952 to deny service connection for otitis media in 
the right ear; the RO's determination in this regard 
constituted a reasonable exercise of rating judgment and did 
not involve an error that manifestly changed the outcome.  

4.  In May 1966, the RO denied the veteran's application to 
reopen his claim of entitlement to service connection for a 
right ear condition.  Although the veteran and his 
representative were notified of this determination, a timely 
appeal therefrom was not initiated.  

5.  The evidence received since the May 1966 decision is 
either cumulative or is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for otitis media in the right ear.  



CONCLUSIONS OF LAWS

1.  The rating decision of October 21, 1952, denying service 
connection for otitis media in the right ear is final.  
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulations 1008 and 1009; effective January 
25, 1936, to December 31, 1957.  

2.  Service connection for otitis media in the right ear 
based on clear and unmistakable error in a rating decision of 
October 21, 1952, is not warranted.  38 U.S.C.A. §§ 5109A, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.105(a) (2000).  

3.  The RO decision of May 23, 1966, denying the veteran's 
application to reopen his claim of entitlement to service 
connection for otitis media in the right ear is final.  38 
U.S.C. § 4005 (1964); 38 C.F.R. §§ 3.104(a), 19.109(a), 
19.110, 19.112, 19.118, 19.153 (1966).  

4.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
otitis media in the right ear.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Clear and unmistakable error

Factual Background

The record shows that a rating decision dated October 21, 
1952, denied an original claim of entitlement to service 
connection for otitis media in the right ear.  Although the 
veteran and his representative were notified of this decision 
later the same month, an appeal of the decision was not 
filed.  The rating decision therefore became final.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulations 1008 and 1009; effective January 25, 
1936, to December 31, 1957.  

It is maintained by and on behalf of the veteran that the 
prior final rating determination contained clear and 
unmistakable error thus warranting service connection for the 
claimed condition.  It is contended that there was evidence 
before the rating board at that time that showed continuity 
of symptomatology and treatment since the veteran's 
separation from service to the date of his claim in June 
1952.  The medical evidence, it is asserted, indicated that 
the claimed ear condition first occurred on active duty.  It 
is claimed that the rating decision contained the erroneous 
statement that the "first evidence post-service was 
6/25/52."  This was a reference to the statement of that 
date by C. G. Ronson, M.D., who diagnosed chronic otitis 
media, chronic right suppurative mastoiditis, and defective 
hearing in the right ear.  It is asserted that Dr. Ronson's 
statement shows that the information he imparted was taken 
from his office records and that these showed that the 
veteran had a chronic running ear, frequent headaches, and a 
right ear that had been running off and on since 1944.  It is 
thus claimed that the originating agency incorrectly 
characterized Dr. Ronson's statement by stating that the 
"first evidence (of otitis media) post-service was 
6/25/52."  

The service medical records show that when the veteran was 
examined for flying in December 1942, his right ear was 
normal on clinical examination and his hearing in that ear 
was within normal limits.  When he was examined for entry on 
active duty in September 1943, an ear abnormality was not 
noted, and his hearing was within normal limits in the right 
ear.  

In March 1944, the veteran was admitted to the Naval hospital 
at Norfolk, Virginia, for a complaint of pain in the right 
ear.  He said that he had awakened with pain in that ear.  An 
examination revealed an inflamed right ear and a bulging 
drum.  The veteran underwent a right myringotomy.  (A 
myringotomy is the creation of a hole in the tympanic 
membrane, as for tympanocentesis.  Dorland's Illustrated 
Medical Dictionary 1096 (28th ed. 1994).)  Profuse purulent 
discharge was noted the day following admission.  The 
drainage continued to a lesser degree over the next few days.  
A week following the myringotomy, the right ear was found to 
be dry and the veteran's hearing was said to be excellent.  
He was discharged the following day fit for duty.  On 
examination for separation in December 1945, a history of 
acute otitis media in 1944 was noted.  However, his hearing 
was within normal limits in the right ear, and disease of the 
right ear was not shown to be present on clinical 
examination.  

The record shows that in June 1952, the veteran submitted an 
original claim for service connection for an ear condition 
that he claimed began in January 1944.  He indicated that Dr. 
Ronson had treated him for an ear condition since 1946.  

In July 1952, a statement was received from Dr. Ronson.  In 
addition to the findings noted above, he added that the 
veteran had had frequent earaches and that his first ear 
attack occurred in Norfolk, where he had mastoiditis.  

In a statement dated in August 1952, Dr. Ronson indicated 
that he had treated the veteran on June 25, 1952, for a 
complaint of a running ear.  The diagnoses were right chronic 
otitis with suppurative mastoiditis, and defective hearing.  

A friend recalled in a statement dated in August 1952 that 
the veteran had been hospitalized at the Naval hospital in 
Norfolk in March 1944 "for some kind of [e]ar trouble."  He 
was not, however, more specific.  

Another lay statement dated in August 1952 indicates that 
prior to entering service, the veteran was in very good 
condition.  (The statement is from someone with the veteran's 
surname, but his relationship to the veteran, if any, is not 
specified.)  The witness continued that following service, 
the veteran lived next to him in Watertown, New York, for 
three or four years and that during this period, he had ear 
trouble.  The lay witness said that the veteran "would 
Doctor for a while and it would clear up.  Then a short while 
after it would be the same thing over."  

Also of record was a statement from the veteran's spouse 
dated in August 1952.  She reported that he had no disability 
before entering service.  However, she went to Norfolk in the 
spring of 1944 to visit him in the Naval hospital, where he 
was confined with ear and throat trouble.  She said that 
since his separation from service, he had had continuous 
trouble with his ears and throat and had been to the doctor 
frequently because of it.  

Analysis

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error, but where the 
evidence establishes clear and unmistakable error, the prior 
decision will be reversed or amended.  

Clear and unmistakable error is the kind of error of fact or 
law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different, 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a determination that there was clear 
and unmistakable error in an unappealed prior rating 
determination must be based on the record and the law that 
existed at the time of the prior unappealed rating decisions.  
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  In 
Russell, the Court defined clear and unmistakable error as 
follows:  

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied. . . . [CUE is] 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.  

Russell, 3 Vet. App. at 313-14; see also Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir.) (expressly adopting the 
"manifestly changed the outcome" language in Russell), 
cert. denied, 528 U.S. 967 (1999).  

The crux of the representative's argument is that the RO in 
October 1952 ignored clear evidence of a continuity of 
symptomatology that related the chronic right otitis media to 
his active military service and that had that evidence been 
accurately characterized and considered, service connection 
would have been granted for the claimed disability.  However, 
this is far from clear.  

The only relevant medical evidence before the rating board in 
1952 was the evidence of Dr. Ronson and that evidence was not 
wholly consistent with the principal assertions of the 
representative.  The representative contends that the RO 
mischaracterized the post service evidence in the rating 
decision that denied the claim.  This is arguably true if one 
looked only to Dr. Ronson's statement of June 25, 1952, when 
he referred to his office records as the source of the 
findings and diagnoses contained on the Certificate of 
Attending Physician completed on that date.  However, in a 
Certificate of Attending Physician dated August 8, 1952, Dr. 
Ronson repeated his diagnoses and stated - on that part of 
the form labeled "Dates Professional Treatment Rendered" - 
"June 25, 1952."  Significantly, Dr. Ronson had left this 
space blank when he filled out the Certificate of that date.  
Although the veteran indicated on his original claim in June 
1952 that Dr. Ronson had treated him since 1946, it was 
indicated that this was for a throat and ear condition.  In a 
statement dated in August 1952, C. A. Prudhon, M.D., reported 
that the veteran had chronic tonsillitis and had undergone a 
tonsil and adenoid dissection.  Dr. Prudhon indicated that 
the treatment had been rendered on October 1, 1948.  

The rating board was left with the problem of interpreting 
this evidence.  One possible, even probable interpretation of 
the evidence was that the veteran's first post service 
evidence of the claimed condition was indeed on "6/25/52," 
since that was the date that the treatment was rendered and a 
diagnosis given, and none of the lay witness statements 
contained evidence specifically identifying the condition or 
relating the symptoms described to that condition.  Moreover, 
the service medical records, which were before the rating 
board, showed only one episode of otitis media in service, 
which was described by treating personnel as acute.  This was 
at least 20 months prior to the veteran's separation from 
service, yet the service medical records were completely 
devoid of complaints or findings of otitis media during his 
remaining service and the acute episode of otitis media in 
1944 was noted only by history on his report of separation 
examination.  A clinical examination of the ears was negative 
at that time.  

The statements of the lay witnesses, all dated in August 
1952, were somewhat vague.  One witness recalled that the 
veteran was treated for an ear condition at the Naval 
hospital in Norfolk, a fact that is not in dispute.  Another 
noted that the veteran was treated off and on for ear and 
throat problems in the three or four years following service.  
The veteran's spouse recalled that since discharge, he had 
trouble with his ears and throat and had been to the doctor 
frequently because of these problems.  Dr. Ronson's evidence, 
however, included several different diagnoses related to the 
right ear, and it is unclear from the lay witness statements 
to which disease process they are referring.  

Under these circumstances, the rating board could reasonably 
have concluded that the veteran's complaints in the years 
between separation and date of his treatment by Dr. Ronson in 
1952 were primarily concerned with his throat problems, 
culminating in the tonsil and adenoid dissection that he 
underwent in October 1948.  The rating board could have 
concluded that while the veteran might have had some problems 
arguably related to his right middle ear in the years 
immediately following service, there was insufficient 
evidence of a true continuity of symptomatology, evidenced by 
medical treatment, of the claimed otitis media such as to 
relate it to the acute episode of right otitis media in 1944.  
The rating board could have concluded that the 1944 episode 
was acute and transitory and resolved, leaving no residual 
disability, and that the chronic right otitis media diagnosed 
on June 25, 1952, resulted from a separate and distinct 
infection from that treated in service.  Although Dr. Ronson 
in his statement of June 25, 1952, referred to his office 
records, the only date of treatment provided in either of his 
two statements was June 25, 1952.  The office records were 
not provided.  Thus, the rating board could have concluded 
that the history furnished in the statement of June 25, 1952, 
was history provided by the veteran on that date that was 
incorporated in office files that the physician retained.  

It is important to note in this connection that all of the 
evidence besides Dr. Ronson's was submitted by lay persons, 
while the rating board contained a physician who signed the 
rating action.  The Board observes that the rule in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), precluding medical 
opinions that are not based on independent medical evidence 
was not formulated until many years following the rating 
board determination now collaterally attacked.  Opinions of 
the Court of Veterans Appeals that formulate new 
interpretations of the law subsequent to an RO decision 
cannot be the basis of a valid claim of clear and 
unmistakable error.  Berger v. Brown, 10 Vet. App. 166, 170 
(1997).  

In weighing the evidence before it in October 1952, the 
rating board merely arrived at a conclusion that involved a 
degree of rating judgment by finding that the diagnosed right 
otitis media was not related to the acute episode of right 
otitis media treated in service and that service connection 
was, therefore, not warranted.  Of course, the evidence could 
have been interpreted differently, and the benefit granted, 
but mere disagreement with how the RO evaluated the facts 
before it is inadequate to raise a claim of clear and 
unmistakable error in a prior unappealed rating decision.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

It is arguable, of course, that the RO should have attempted 
to obtain Dr. Ronson's office records, if extant, but had the 
RO done so, the next step would not necessarily have been the 
grant of benefits.  It is just as likely that the RO would 
have requested that the veteran undergo an additional medical 
examination.  See Baldwin v. West, 13 Vet. App. 1, 7 (1999).  
However, a breach of the duty to assist, if it existed, 
cannot form the basis of a claim of clear and unmistakable 
error.  Id.; Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994).  Although a failure to obtain pertinent service 
medical records specifically identified by the claimant 
renders the denial of a claim nonfinal, Hayre v. West, 188 
F.3d 1327, 1334 (Fed. Cir. 1999), Hayre does not require that 
a "garden variety" breach of the duty to assist be 
construed as tolling the finality of the an underlying VA 
decision.  Tetro v. West, 14 Vet. App. 100, 109-11 (2000) 
(failure of Board to obtain pertinent Social Security 
Administration records at the time of a March 1990 decision 
denying a pension claim did not give rise to a grave 
procedural error comparable to that in Hayre).  The Tetro 
court stated:  

In light of the fact that Hayre is a 
judicially created departure from 
statutorily mandated rules governing the 
finality of VA decisions, Hayre should 
not be read broadly as a basis for 
disregarding finality in situations not 
involving 'grave procedural error.'"  

14 Vet. App. at 110.  

Accordingly, after a careful review of the pertinent evidence 
of record, the Board concludes that clear and unmistakable 
error is not shown in the rating decision of October 21, 
1952.  

B.  New and material evidence

A claim that, as here, has been previously and finally denied 
will be reopened if new and material evidence has been 
submitted since the last final disallowance of the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105 (2000); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  The 
record shows that the veteran attempted to reopen his claim 
his right ear condition in 1966, but the originating agency 
rebuffed his attempt in a letter dated in May of that year.  
The veteran did not initiate an appeal from this 
determination.  Although the notification to the veteran and 
his then representative did not contain a statement of 
appellate rights, the lack of such a statement did not render 
the determination nonfinal under regulations in effect at 
that time.  See 38 C.F.R. §§ 19.109(a), 19.110 (1966).  Thus, 
the last final disallowance in this case was in May 1966.  

The issue of new and material evidence must be addressed by 
the Board in the first instance because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

New and material evidence is evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  

The evidence before the originating agency in May 1966, in 
addition to that summarized above, included the veteran's 
report of separation from the Naval service, which shows that 
he served as a Quartermaster, that his service included 
service aboard two destroyer escorts (DE's), and that he 
served in the Asiatic-Pacific Theater of operations.  Also 
before the originating agency at that time was the veteran's 
April 1966 statement that he believed that his ear condition 
originated in service and that he had been receiving regular 
treatment for his condition ever since.  

The evidence received since the May 1966 determination 
includes the report of a VA audiology evaluation conducted in 
June 2000, which shows that the veteran's pure tone 
thresholds (in decibels) were 35, 35, 35, 60, and 55 in the 
right ear at 500, 1,000, 2,000, 3,000 and 4,000 Hertz.  These 
findings demonstrate that he has a current hearing disability 
in the right ear as defined in 38 C.F.R. § 3.385.  His 
complaints at that time included hearing loss.  Although he 
gave a history of ear infections while on active duty, his 
current complaints did not include ear infection.  An 
evaluation of the right middle ear did not reveal any 
pathology.  He claimed that he had noise exposure while on 
active duty, as well as occupational exposure.  The diagnoses 
included sensorineural hearing loss in the right ear. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  The Court of Appeals for 
Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

However, the record is devoid of a current diagnosis of 
otitis media in the right ear.  The claimed disability was 
shown only by history on the recent VA audiology evaluation; 
the veteran did not have any complaints relating to right ear 
infections, nor was any such disease process shown to be 
active currently.  It is undisputed that the veteran had an 
episode of otitis media in the right ear in service, but that 
episode was described by treating personnel at the time as 
acute; service connection is warranted only for disorders of 
a chronic, that is to say, persistent or permanent in nature.  

Although symptoms are manifestations or indications of 
disease or injury, even disease or injury is not entitled to 
service connection unless chronic residuals constituting a 
disability result therefrom.  The United States Court of 
Appeals for Veterans Claims has specifically so held.  In 
affirming a Board decision denying an application to reopen a 
claim of entitlement to service connection for spinal 
meningitis and denying an original claim for service 
connection for residuals of frozen feet, the Court stated:  
"[The veteran] is apparently of the belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  See Degmetich v. Brown, 104 F.3d 1328, 1331-33 
(Fed. Cir. 1997) (claimant must have disability at time of 
application for benefits and not merely findings in service).  
The new evidence, even when considered in connection with the 
evidence previously of records, fails to provide "'a more 
complete picture of the circumstances surrounding the origin 
of [the] veteran's injury or disability, . . .'"  Elkins v. 
West, 12 Vet. App. 209, 214 (1999) (en banc), quoting Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  As such, the 
new evidence is not so significant to the issue in this case 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  

Indeed, the assertion that the veteran has chronic otitis 
media in the right ear that was initially manifested in 
service is merely cumulative of the evidence previously of 
record.  The evidence added to the record since the May 1966 
determination does not present a disability picture any 
different from that before the RO in 1966.  See Anglin v. 
West, 203 F.3d 1343, 1346-47 (Fed. Cir. 2000) (Medical 
records, insurance documents, and testimony that veteran 
offered to reopen claim for service connection for post-
traumatic stress disorder were cumulative of evidence 
previously of record and thus not new and material).  

Because the evidence added to the record since the May 1966 
RO determination is not both new and material, the 
application to reopen a claim of entitlement to service 
connection for otitis media in the right ear must be denied.  

Veterans Claims Assistance Act of 2000

In deciding the issues in this appeal, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
which became effective during the pendency of this appeal.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477(1999), opinion withdrawn and 
appeal dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims flied on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 
11-00 (all of the Act's provisions apply to claims filed 
before the effective date of the Act but not final as of that 
date); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran and his representative were 
notified in the October 2000 statement of the case of the 
provisions of law applicable in this case, the evidence 
relied on, and the RO's reasoning in deciding these claims.  
As indicated above, the claim of clear and unmistakable error 
in the October 1952 rating decision turns solely on the facts 
and the law that were before the rating board at that time; 
any later development of the evidence or changes in the law 
are irrelevant to this claim.  With respect to the new and 
material evidence claim, the new evidence did not demonstrate 
that the veteran had otitis media in the right ear when his 
reopened claim was received, nor did the veteran or his 
representative identify any other sources of evidence (beyond 
those contacted) to show that he had a currently active 
disease process in the right ear.  Similarly, neither the 
veteran nor his representative cited or identified any 
competent evidence that would serve to attribute the 
veteran's current right ear sensorineural hearing loss to 
service or to any incident in service.  The Veterans Claims 
Assistance Act of 2000 has not changed the fundamental 
requirements of service connection outlined, for example, in 
the Boyer case cited above.  In short, there is no indication 
in the record that there is evidence that could be secured 
that would alter in the least the disposition of this appeal.  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Service connection for otitis media in the right ear based on 
clear and unmistakable error in a rating decision of October 
21, 1952, is denied.  

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for otitis media in the right ear is denied.  


REMAND

Under the VCAA, VA has a duty to afford claimants 
examinations where there is competent evidence of current 
disability or symptoms of current disability, evidence that 
the current disability could be related to service, and 
evidence is insufficient to decide the case.  Examinations 
have shown current right ear hearing loss as defined by VA.  
38 C.F.R. § 3.385.  There is evidence of otitis media in the 
right ear during service, the veteran has reported in service 
exposure to noise, and he served in a capacity in which noise 
exposure would be expected.  Thus there is evidence that his 
current hearing loss could be related to disease or injury in 
service.  However, there is no competent medical opinion as 
to whether the current right ear hearing loss is actually 
related to service.

In view of the foregoing, this case must be remanded, in 
part, for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
right ear hearing loss since service.  
The RO should then take all necessary 
steps to obtain copies of all records not 
already contained in the claims folder.  
The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

2.  The veteran should be afforded an 
appropriate examination to determine the 
etiology of any current right ear hearing 
loss.  The examiner should review the 
claims folder prior to completing the 
examination report, and should note such 
review in the examination report.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any current right ear hearing loss 
was caused, or made permanently worse, by 
the in-service episode of otitis media, 
noise exposure during service, or other 
events in service.  The examiner should 
provide a rationale for any opinions 
offered.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

